Name: Decision of the EEA Joint Committee No 62/96 of 22 November 1996 amending Annex VI (Social security) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  international law;  labour market;  social protection;  executive power and public service
 Date Published: 1997-03-13

 13.3.1997 EN Official Journal of the European Communities L 71/30 DECISION OF THE EEA JOINT COMMITTEE No 62/96 of 22 November 1996 amending Annex VI (Social security) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex VI to the Agreement was amended by Decision of the EEA Joint Committee No 24/96 (1); Whereas Decision No 161 of 15 February 1996 concerning the reimbursement by the competent institution of a Member State of the costs incurred during a stay in another Member State by means of the procedure referred to in Article 34 (4) of Regulation (EEC) No 574/72, adopted by the Administrative Commission of the European Communities on social security for migrant workers (2), is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The text of point 42 (b) (Decision No 149) in Annex VI to the Agreement shall be deleted. Article 2 The following point shall be inserted after point 42 (f) (Decision No 160) in Annex VI to the Agreement: 42(g) 396 D 0249: Decision No 161 of 15 February 1996 concerning the reimbursement by the competent institution of a Member State of the costs incurred during a stay in another Member State by means of the procedure referred to in Article 34 (4) of Regulation (EEC) No 574/72 (OJ No L 83, 2. 4. 1996, p. 19). Article 3 The texts of Decision No 161 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 December 1996, provided that all the notifications required pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 22 November 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 186, 25. 7. 1996, p. 76. (2) OJ No L 83, 2. 4. 1996, p. 19.